Exhibit 10.6



 
 
 
 
AutoNation, Inc.
Deferred Compensation Plan
Amended and Restated, Effective January 1, 2009
      
      
      
      

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    7  
 
       
Article IV
       
Deferrals
    8  
 
       
Article V
       
Company Contributions
    10  
 
       
Article VI
       
Benefits
    11  
 
       
Article VII
       
Modifications to Payment Schedules
    14  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    14  
 
       
Article IX
       
Administration
    15  
 
       
Article X
       
Amendment and Termination
    16  
 
       
Article XI
       
Informal Funding
    16  
 
       
Article XII
       
Claims
    17  
 
       
Article XIII
       
General Provisions
    22  

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan
Article I
Establishment and Purpose
AutoNation, Inc. (the “Company”) hereby amends and restates the AutoNation, Inc.
Deferred Compensation Plan (the “Plan”), effective January 1, 2009. This
amendment and restatement applies to Deferrals credited on and after January 1,
2006.
The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company, as applicable. The Company shall be solely responsible
for payment of the benefits of its employees and their beneficiaries. The Plan
is unfunded for Federal tax purposes and is intended to be an unfunded
arrangement for eligible employees who are part of a select group of management
or highly compensated employees of the Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company will remain the general assets of
the Company and shall remain subject to the claims of the Company’s creditors
until such amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Company to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Company may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. Reference to an Account means
any such Account established by the Company, as the context requires. Accounts
are intended to constitute unfunded obligations within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   2.2   Account Balance.
Account Balance means, with respect to any Account, the total payment obligation
owed to a Participant from such Account as of the most recent Valuation Date.  
2.3   Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).   2.4   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

 
Page 1 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).   2.5  
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.   2.6   Cause. Separation from Service for “Cause” means:

  (a)   Participant’s conviction for commission of a felony or other crime;    
(b)   the commission by Participant of any act against the Company or its
subsidiaries constituting willful misconduct, dishonesty, fraud, theft or
embezzlement;     (c)   Participant’s failure, inability or refusal to perform
any of the material services, duties or responsibilities required by him or her
by the Company or its subsidiaries, or to materially comply with the policies or
procedures established from time to time by the Company or its subsidiaries, for
any reason other than his or her illness or physical or mental incapacity;    
(d)   Participant’s breach of any agreement entered into with the Company or its
subsidiaries prior to or within one year after a Separation from Service;    
(e)   Participant’s dependence, as determined in good faith by the Company or
one of its subsidiaries, on any addictive substance, including, but not limited
to, alcohol or any illegal or narcotic drugs;     (f)   the destruction of or
material damage to Company property or property of a subsidiary caused by
Participant’s willful or grossly negligent conduct; or     (g)   the willful
engaging by Participant in any other conduct which is demonstrably injurious to
the Company or its subsidiaries, monetarily or otherwise.

2.7   Change in Control. Change in Control, with respect to an Employer that is
organized as a corporation, occurs on the date on which any of the following
events occur (i) a change in the ownership of the Employer; (ii) a change in the
effective control of the Employer; (iii) a change in the ownership of a
substantial portion of the assets of the Employer.       For purposes of this
Section, a change in the ownership of the Employer occurs on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Employer that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Employer. A change in the effective control of the Employer
occurs on the date on which either (i) a person, or more than one person acting
as a group, acquires ownership of stock of the Employer possessing 30% or more
of the total voting power of the stock of the Employer, taking into account all
such stock acquired during the 12-

 
Page 2 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Employer’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder of the Employer. A change in the ownership of a substantial portion
of assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Employer, acquires assets from the Employer that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Employer immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.       An event
constitutes a Change in Control with respect to a Participant only if the
Participant performs services for the Employer that has experienced the Change
in Control, or the Participant’s relationship to the affected Employer otherwise
satisfies the requirements of Treasury Regulation Section 1.409A-3(2)(i)(5)(ii).
      The determination as to the occurrence of a Change in Control shall be
based on objective facts and in accordance with the requirements of Code
Section 409A.   2.8   Claimant. Claimant means a Participant or Beneficiary
filing a claim under Article XII of this Plan.   2.9   Code. Code means the
Internal Revenue Code of 1986, as amended from time to time.   2.10   Code
Section 409A. Code Section 409A means section 409A of the Code, and regulations
and other guidance issued by the Treasury Department and Internal Revenue
Service thereunder.   2.11   Committee. Committee means the Deferred
Compensation Committee of the Company.   2.12   Company. Company means
AutoNation, Inc. and its successors.   2.13   Company Contribution. Company
Contribution means a credit by the Company to a Participant’s Account(s) in
accordance with the provisions of Article V of the Plan. Company Contributions
are credited at the sole discretion of the Company and the fact that a Company
Contribution is credited in one year shall not obligate the Company to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.   2.14   Compensation. Compensation
means a Participant’s base salary, bonus, commission, and such other cash or
equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.

 
Page 3 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

2.15   Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies (i) the amount of
each component of Compensation that the Participant has elected to defer to the
Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. The Committee may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 75% of their base salary and up to 90% of other types of Compensation for
a Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.   2.16   Death Distribution. Death
Distribution means the benefit payable under the Plan to a Participant’s
Beneficiary(ies) upon the Participant’s death as provided in Section 6.1 of the
Plan.   2.17   Deferral. Deferral means a credit to a Participant’s Account(s)
that records that portion of the Participant’s Compensation that the Participant
has elected to defer to the Plan in accordance with the provisions of
Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.      
Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.   2.18   Disability Benefit.
Disability Benefit means the benefit payable under the Plan to a Participant in
the event such Participant is determined to be Disabled.   2.19   Disabled.
Disabled means that a Participant is, by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
(i) unable to engage in any substantial gainful activity, or (ii) receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. The
Committee shall determine whether a Participant is Disabled in accordance with
Code Section 409A provided, however, that a Participant shall be deemed to be
Disabled if determined to be totally disabled by the Social Security
Administration.   2.20   Earnings. Earnings means an adjustment to the value of
an Account in accordance with Article VIII.   2.21   Effective Date. Effective
Date means January 1, 2009.

 
Page 4 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

2.22   Eligible Employee. Eligible Employee means an Employee who is a member of
a “select group of management or highly compensated employees” of an Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.   2.23  
Employee. Employee means a full-time, salaried common-law employee of an
Employer.   2.24   Employer. Employer means, with respect to Employees it
employs, the Company and each Affiliate.   2.25   ERISA. ERISA means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
2.26   Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.   2.27   Payment Schedule. Payment Schedule means
the date as of which payment of an Account under the Plan will commence and the
form in which payment of such Account will be made.   2.28   Performance-Based
Compensation. Performance-Based Compensation means Compensation where the amount
of, or entitlement to, the Compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Treas. Reg. Section 1.409A-1(e)
and subsequent guidance.   2.29   Plan. Generally, the term Plan means the
“AutoNation, Inc. Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.   2.30   Plan Year. Plan Year means January 1
through December 31.   2.31   Separation from Service. An Employee incurs a
Separation from Service upon termination of employment with the Employer.
Whether a Separation from Service has occurred shall be determined by the
Committee in accordance with Code Section 409A. Except in the case of an
Employee on a bona fide leave of absence as provided below, an

 
Page 5 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than
36 months), disregarding periods during which the Employee was on a bona fide
leave of absence.       An Employee who is absent from work due to military
leave, sick leave, or other bona fide leave of absence shall incur a Separation
from Service on the first date immediately following the later of (i) the
six-month anniversary of the commencement of the leave or (ii) the expiration of
the Employee’s right, if any, to reemployment under statute or contract.      
For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company for this purpose, common ownership of at least 50% shall be
determinative.       The Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A.   2.32   Specified Date
Account. A Specified Date Account means an Account established pursuant to
Section 4.3 that will be paid (or that will commence to be paid) at a future
date as specified in the Participant’s Compensation Deferral Agreement. Unless
otherwise determined by the Committee, a Participant may maintain no more than
five (5) Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account”.   2.33   Specified Date
Benefit. Specified Date Benefit means the benefit payable to a Participant under
the Plan in accordance with Section 6.1(b).   2.34   Specified Employee. Unless
otherwise specified by the Committee in accordance with Code Section 409A,
Specified Employee means an Employee who, at any time during the 12-month period
ending on the Specified Employee Identification Date was a Corporate, Region or
Market Vice President or above of the Company or any Affiliate, provided any
stock of the Company or an Affiliate is actively traded on an established
securities market or otherwise. Such Employee shall be treated as a Specified
Employee for the entire 12-month period beginning on the Specified Employee
Effective Date.       In the event of corporate transactions described in Treas.
Reg. Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 
Page 6 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

2.35   Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.   2.36   Specified Employee
Effective Date. Specified Employee Effective Date means the first day of the
fourth month following the Specified Employee Identification Date, or such
earlier date as is selected by the Committee.   2.37   Substantial Risk of
Forfeiture. Substantial Risk of Forfeiture shall have the meaning specified in
Treas. Reg. Section 1.409A-1(d).   2.38   Termination Account. Termination
Account means an Account established by the Company to record the amounts
payable to a Participant upon Separation from Service. Unless the Participant
has established a Specified Date Account, all Deferrals and Company
Contributions shall be allocated to a Termination Account on behalf of the
Participant.   2.39   Termination Benefit. Termination Benefit means the benefit
payable to a Participant under the Plan following the Separation from Service of
the Participant for any reason other than death or Disability.   2.40  
Unforeseeable Emergency. An Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency shall be specified by the Committee in
administrative documents or forms.   2.41   Valuation Date. Valuation Date shall
mean each Business Day.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes a Participant
upon the receipt of notification of eligibility to participate.   3.2  
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not incurred Separation from Service may not
defer Compensation under the Plan (except for deferrals elected for the year in
which he ceases to be an Eligible Employee) but may otherwise exercise all of
the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a

 
Page 7 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    Participant shall remain a Participant as long as his or her Account Balance
is greater than zero and during such time may continue to make allocation
elections as provided in Section 8.4. An individual shall cease being a
Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.   3.3   Revocation of Future Participation.
Notwithstanding the provisions of Section 3.2, the Committee may, in its
discretion, revoke such Participant’s eligibility to make future Deferrals under
this Plan. Such revocation will not affect in any manner a Participant’s
Accounts or any deferral election in place for the year of such revocation.

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Company and in the manner specified by the Company, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Company may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement whether to allocate Deferrals to a Termination Account or to
a Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Termination Account. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the form of payment is not specified in a Compensation
Deferral Agreement, the form of payment shall be the form of payment specified
in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he has up to
30 days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).         A Compensation
Deferral Agreement filed under this paragraph applies to Compensation earned on
and after the date the Compensation Deferral Agreement becomes irrevocable.

 
Page 8 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

  (b)   Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.  
  (c)   Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

  i.   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     ii.  
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or Disability or upon a Change in
Control prior to the satisfaction of the performance criteria, will be void
unless it would be considered timely under another rule described in this
Section.     (d)   Sales Commissions. Sales commissions (as defined in Treas.
Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned in the taxable year
of the Participant in which the sale occurs. The Compensation Deferral Agreement
must be filed before the last day of the year preceding the year in which the
sales commissions are earned and becomes irrevocable after that date.     (e)  
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.

 
Page 9 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

  (f)   Company Awards. The Company may unilaterally provide for deferrals of
Company awards prior to the date of such awards. Deferrals of severance pay may
be negotiated with a Participant prior to the date the Participant has a legally
binding right to such Compensation.     (g)   “Evergreen” Deferral Elections.
The Committee, in its discretion, may provide in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent year or performance period. Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Termination
Account. The Committee may, in its discretion, establish a minimum deferral
period for the establishment of a Specified Date Account (for example, the third
Plan Year following the year Compensation is allocated to such accounts).   4.4
  Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.   4.5  
Vesting. Participant Deferrals shall be 100% vested at all times.   4.6  
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this paragraph).

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Company may, from time to time in
its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Company. Such contributions will be
credited to a Participant’s Termination Account.

 
Page 10 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

5.2   Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
Disability of the Participant, or (iii) attainment of age sixty (60) with at
least six (6) Years of Service, as determined under the Company 401(k) plan. The
Committee may, at any time, in its sole discretion, increase a Participant’s
vested interest in a Company Contribution. The portion of a Participant’s
Accounts that remains unvested upon his or her Separation from Service after the
application of the terms of this Section 5.2 shall be forfeited.      
Notwithstanding the foregoing, in the event of a Separation from Service for
Cause, (i) a Participant’s vested interest in Company Contributions (other than
“matching” contributions) will be determined without regard to any accelerated
vesting due to age and service and (ii) amounts (other than “matching
contributions”) to which a Participant otherwise would have attained a vested
interest in the year of Separation from Service and the three immediately
preceding Plan Years will be forfeited.

Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Disability, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Termination Account and the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Termination
Benefit shall be based on the value of that Account(s) as of the end of the
month following the month in which Separation from Service occurs or such later
date as the Committee, in its sole discretion, shall determine. Payment of the
Termination Benefit will be made or begin the first day of the second month
following the month in which Separation from Service occurs, provided, however,
that with respect to a Participant who is a Specified Employee as of the date
such Participant incurs a Separation from Service, payment will be made or begin
on the first day of the seventh month following the month in which such
Separation from Service occurs. If the Termination Benefit is to be paid in the
form of installments, any subsequent installment payments to a Specified
Employee will be paid on the anniversary of the date it would have been paid had
the Participant not been a Specified Employee.     (b)   Specified Date Benefit.
If the Participant has established one or more Specified Date Accounts, he or
she shall be entitled to a Specified Date Benefit with respect to each such
Specified Date Account. The Specified Date Benefit shall be equal to the vested
portion of the Specified Date Account, based on the value of that Account as of
the end of the month designated by the Participant at the time the

 
Page 11 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

      Account was established. Payment of the Specified Date Benefit will be
made or begin the first day of the month following the designated month.     (c)
  Disability Benefit. Upon a determination by the Committee that a Participant
is Disabled, he or she shall be entitled to a Disability Benefit. The Disability
Benefit shall be equal to the vested portion of the Termination Account and the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. The Disability Benefit shall be based on the value of
the Accounts as of the last day of the month following the month in which
Disability occurs and will be paid the first day of the second month following
the month in which Disability occurs.     (d)   Death Distribution. In the event
of the Participant’s death prior to Separation from Service, his or her
designated Beneficiary(ies) shall be entitled to a Death Distribution. The Death
Distribution shall be equal to the vested portion of the Termination Account and
the vested portion of any unpaid balances in any Specified Date Accounts. The
Death Distribution shall be based on the value of the Accounts as of the end of
the month following the month in which death occurred, with payment made the
first day of the second month following the month in which death occurred.    
(e)   Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Termination Account until depleted and then from the vested Specified Date
Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

6.2   Form of Payment.

  (a)   Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have

 
Page 12 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

      such benefit paid in a series of substantially equal annual installments
paid over two (2) to ten (10) years.     (b)   Specified Date Benefit. The
Specified Date Benefit shall be paid in a single lump sum, unless the
Participant elects on the Compensation Deferral Agreement with which the account
was established to have the Specified Date Account paid in substantially equal
annual installments over a period of two (2) to five (5) years, as elected by
the Participant.         Notwithstanding any election of a form of payment by
the Participant, upon a Separation from Service the unpaid balance of a
Specified Date Account with respect to which payments have not commenced shall
be paid in accordance with the form of payment applicable to the Termination,
Disability or Death Benefit, as applicable. If such benefit is payable in a
single lump sum, the unpaid balance of all Specified Date Accounts (including
those in pay status) will be paid in a lump sum.     (c)   Disability Benefit. A
Participant who is entitled to receive a Disability Benefit shall receive
payment of such benefit according to the Payment Schedule in effect for the
Termination Benefit at the time the Disability arises.     (d)   Death
Distribution. A Designated Beneficiary who is entitled to receive a Death
Distribution shall receive payment of such benefit in a single lump sum.     (e)
  Small Account Balances. Notwithstanding any Participant election or other
provisions of the Plan, a Participant’s Accounts will be paid in a single lump
sum if, upon the commencement of his or her Termination, Death or Disability
Benefit, the combined value of his or her Accounts is not greater than $25,000.
    (f)   Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
        For purposes of Article VII, installment payments will be treated as a
single form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order

 
Page 13 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

       (within the meaning of Code Section 414(p)(1)(B)) directing that all or a
portion of a Participant’s Accounts be paid to an “alternate payee,” any amounts
to be paid to the alternate payee(s) shall be paid in a single lump sum.

Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.   7.2   Time of
Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Distribution
or a Disability Benefit, the date payments are to commence under the modified
Payment Schedule must be no earlier than five years after the date payment would
have commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.   7.4   Effective Date. A modification election submitted in
accordance with this Article VII is irrevocable upon receipt by the Committee
and becomes effective 12 months after such date.   7.5   Effect on Accounts. An
election to modify a Payment Schedule is specific to the Account or payment
event to which it applies, and shall not be construed to affect the Payment
Schedules of any other Accounts.

Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Termination Account at the times determined by the Committee. Valuation of
Accounts shall be performed under procedures approved by the Committee.   8.2  
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).   8.3   Investment
Options. Investment options will be determined by the Committee. The Committee,
in its sole discretion, shall be permitted to add or remove investment options

 
Page 14 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    from the Plan menu from time to time, provided that any such additions or
removals of investment options shall not be effective with respect to any period
prior to the effective date of such change.   8.4   Investment Allocations. A
Participant’s investment allocation constitutes a deemed, not actual, investment
among the investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Company or any trustee acting on
its behalf have any obligation to purchase actual securities as a result of a
Participant’s investment allocation. A Participant’s investment allocation shall
be used solely for purposes of adjusting the value of a Participant’s Account
Balances.       A Participant shall specify an investment allocation for each of
his Accounts in accordance with procedures established by the Committee.
Allocation among the investment options must be designated in increments of 1%.
The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day.       A Participant may
change an investment allocation on any Business Day, both with respect to future
credits to the Plan and with respect to existing Account Balances, in accordance
with procedures adopted by the Committee. Changes shall become effective on the
same Business Day or, in the case of investment allocations received after a
time specified by the Committee, the next Business Day, and shall be applied
prospectively.   8.5   Unallocated Deferrals and Accounts. If the Participant
fails to make an investment allocation with respect to an Account, such Account
shall be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.

Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.   9.2   Withholding. The Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.
  9.3   Indemnification. The Employers shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which are
delegated duties,

 
Page 15 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    responsibilities, and authority under the Plan or otherwise with respect to
administration of the Plan, including, without limitation, the Committee and its
agents, against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or it (including but not limited to
reasonable attorney fees) which arise as a result of his or its actions or
failure to act in connection with the operation and administration of the Plan
to the extent lawfully allowable and to the extent that such claim, liability,
fine, penalty, or expense is not paid for by liability insurance purchased or
paid for by the Employer. Notwithstanding the foregoing, the Employer shall not
indemnify any person or organization if his or its actions or failure to act are
due to gross negligence or willful misconduct or for any such amount incurred
through any settlement or compromise of any action unless the Employer consents
in writing to such settlement or compromise.   9.4   Delegation of Authority. In
the administration of this Plan, the Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with legal counsel who shall be legal counsel to the
Company.   9.5   Binding Decisions or Actions. The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.  
10.2   Amendments. The Company may at any time amend the Plan, provided that
such amendment shall not cancel, reduce, or otherwise adversely affect the
amount of benefits of any Participant accrued (and any form of payment elected)
as of the date of any such amendment, without the consent of the Participant.  
10.3   Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).

Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Company, or a trust described in this
Article XI. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Company. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Employers
and any Employee, spouse, or Beneficiary. To the

 
Page 16 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    extent that any person acquires a right to receive payments hereunder, such
rights are no greater than the right of an unsecured general creditor of the
Company.   11.2   Rabbi Trust. The Company may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Company or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  a.   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within ninety (90) days of the Committee’s receipt of
the Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial ninety (90) day
period. The extension will not be more than ninety (90) days from the end of the
initial ninety (90) day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.     b.   Disability Benefits. Notice of
denial of Disability benefits will be provided within forty-five (45) days of
the Committee’s receipt of the Claimant’s claim for Disability benefits. If the
Committee determines that it needs additional time to review the Disability
claim, the Committee will provide the Claimant with a notice of the extension
before the end of the initial forty-five (45) day period. If the Committee
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Committee, the time period for making a
determination may be further extended for an additional thirty (30) days. If
such an additional extension is necessary, the Committee shall notify the
Claimant prior to the expiration of the initial thirty (30) day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of forty-five (45) days to submit any necessary additional
information to the Committee. In the event that a thirty (30) day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is

 
Page 17 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

      sent to the Claimant until the earlier of the date the Claimant responds
to the request for additional information or the response deadline.     c.  
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Committee will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination, (ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than sixty (60) days after receipt of the written notification of such claim
denial. The Appeals Committee shall make its decision regarding the merits of
the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 
Page 18 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

  (b)   Disability Benefits. Appeal of a denied Disability benefits claim must
be filed in writing with the Appeals Committee no later than one hundred eighty
(180) days after receipt of the written notification of such claim denial. The
review shall be conducted by the Appeals Committee (exclusive of the person who
made the initial adverse decision or such person’s subordinate). In reviewing
the appeal, the Appeals Committee shall (i) not afford deference to the initial
denial of the claim, (ii) consult a medical professional who has appropriate
training and experience in the field of medicine relating to the Claimant’s
disability and who was neither consulted as part of the initial denial nor is
the subordinate of such individual and (iii) identify the medical or vocational
experts whose advice was obtained with respect to the initial benefit denial,
without regard to whether the advice was relied upon in making the decision. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within forty-five (45) days following receipt of the appeal (or within
ninety (90) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.     (c)  
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.         The decision on review shall set
forth (i) the specific reason or reasons for the denial, (ii) specific
references to the pertinent Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, or
other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement describing any voluntary appeal procedures offered by the plan
and a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.     (d)   For the denial of a Disability benefit, the notice will also
include a statement that the Appeals Committee will provide, upon request and
free of charge, (i) any internal rule, guideline, protocol or other similar
criterion relied upon in making the decision, (ii) any medical opinion relied
upon to make the decision and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

12.3   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her

 
Page 19 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    administrative remedies under such claims procedures. Any such legal action
must be commenced within one year of a final determination hereunder with
respect to such claim.       If a Participant or Beneficiary prevails in a legal
proceeding brought under the Plan to enforce the rights of such Participant or
any other similarly situated Participant or Beneficiary, in whole or in part,
the Company shall reimburse such Participant or Beneficiary for all legal costs,
expenses, attorneys’ fees and such other liabilities incurred as a result of
such proceedings.   12.4   Discretion of Appeals Committee. All interpretations,
determinations and decisions of the Appeals Committee with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.   12.5
  Arbitration. If any claim or controversy between the Committee and a
Participant or Beneficiary is not resolved through the claims procedure set
forth in Article XII, such claim shall be submitted to and resolved exclusively
by expedited binding arbitration by a single arbitrator, excluding any claim(s)
for which arbitration is not permissible under applicable law. Arbitration shall
be conducted in accordance with the following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.
Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
 
Page 20 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan
In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator, except that the Participant or
Beneficiary may, if he/she/it wishes, pay up to one-half of those amounts. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Committee may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Company or the Committee, pursuant to Rule 30(b)(6) of the Federal
Rules of Civil Procedure, plus two other witnesses. Each party may make such
reasonable document discovery requests as are allowed in the discretion of the
arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 12.6(A) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the
 
Page 21 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan
extent necessary to carry out its provisions to the greatest extent possible and
to insure that the resolution of all conflicts between the parties, including
those arising out of statutory claims, shall be resolved by neutral, binding
arbitration. If a court should find that the provisions of this Section 12.6(A)
are not absolutely binding, then the parties intend any arbitration decision and
award to be fully admissible in evidence in any subsequent action, given great
weight by any finder of fact and treated as determinative to the maximum extent
permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
Article XIII
General Provisions

13.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).      
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.   13.2   Accounts Taxable Under Code Section 409A. The Plan is
intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.   13.3   No
Legal or Equitable Rights or Interest. No Participant or other person shall have
any legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the service of the Company or an Employer. The right and
power of the Company or an Employer to dismiss or discharge an Employee is
expressly reserved. The Company and Committee make no representations or
warranties as to the tax consequences to a Participant or a Participant’s
beneficiaries resulting from a deferral of income pursuant to the Plan.   13.4  
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and an Employer.   13.5
  Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or,

 
Page 22 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

    if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification. Written transmission shall be sent by
certified mail to:

AUTONATION, INC.
ATTN: MANAGER, RETIREMENT PLANS
110 SE 6TH STREET, 23RD FLOOR
FT. LAUDERDALE, FL 33301

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.6   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.7   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.8   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.   13.9   Facility of Payment to a
Minor. If a distribution is to be made to a minor, or to a person who is
otherwise incompetent, then the Committee may, in its discretion, make such
distribution (i) to the legal guardian, or if none, to a parent of a minor payee
with whom the payee maintains his or her residence, or (ii) to the conservator
or committee or, if none, to the person having custody of an incompetent payee.
Any such distribution shall fully discharge the Committee, the Company, and the
Plan from further liability on account thereof.

 
Page 23 of 24

 



--------------------------------------------------------------------------------



 



AutoNation, Inc. Deferred Compensation Plan

13.10   Governing Law. To the extent not preempted by ERISA, the laws of the
State of Florida shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 24th day of
November, 2008, to be effective as of the Effective Date.
AutoNation, Inc.
By: C. Coleman Edmunds (Print Name)
Its: Senior Vice President (Title)
/s/ C. Coleman Edmunds (Signature)
 
Page 24 of 24

 